The Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendments filed on 28 January 2021 in which claims 1, 2, 4-15, 19, 21-24, 32, 36, 38-42, 45, 48, 51, 53, 54, and 57 were amended is acknowledged. Claims 3, 16-18, 20, 25-31, 33-35, 37, 43, 44, 46, 47, 49-50, 52, 55, 56, and 58 were canceled.
Claims 1, 2, 4-15, 19, 21-24, 32, 36, 38-42, 45, 48, 51, 53, 54, and 57 are pending in the instant application.
Priority
	This application is a 371 of PCT/EP2019/053178 filed on 8 February 2019.
Information Disclosure Statement
	No information disclosure statement (IDS) was provided.
Objections to the Specifications
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (pg 9). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
Regarding claims 19, 21-23, and 39 The phrase “consists/consisting essentially of” was interpreted as meaning the same as the word “comprising.”
Objections to the Claims
Claim 39 is missing the conjunction  “and” or “or” between list item a and b.
Correction is required. See MPEP § 608.01(b).
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, uses the words “such as” before the limitation “the light chain constant regions of SEQ ID NOs: 22 and 23.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 7 recites a reduction in binding to C1q “by at least 70,” but fails to provide any units to acknowledge this being a percentage or an absolute measure of any kind. Thus, there is no indication of what this number represents.
Claim 39 recites a unit dosage form of the antibody constituting a ratio of acetate buffer: sorbitol being from 1:5 – 1:10, however it is unclear if this ratio represents a mass ratio, a molar ratio, or a solution volume ratio, so the limitation of this particular ratio is unclear. If this is intended to be a solution volume ratio, it is also unclear what the starting concentration of sorbitol (a solid) is in the starting solution prior to generating said volume ratio. Claim 39 also recites an osmolarity of 210-250, but fails to provide any units, thus it cannot be determined what this number means.
Claim Rejections – 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 recites the bispecific antibody concentration of 110-130 mg/mL, whereas parent claim 1 recites the bispecific antibody concentration of 50-120 mg/mL. Thus, claim 21 fails to include all the limitations of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-15, 19, 21-24, 32, 36, 38-42, 45, 48, 51, 53, 54, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Engelberts et. al. (WO2016/110576) and further in view of Huille et al. (US2015/0225479) and Presta et al. (US5739277).
Regarding claim 1, 39, and 54, Engelberts teaches a bispecific antibody against CD3 and CD20 comprising 4 sets of CDRs of comprising: 
SEQ ID NO: 1, 2, and 3 (SEQ ID NO: 1, 2, and 3, claim 36); 
SEQ ID NO: 4, GTN, and 5 (SEQ ID NO: 4, GTN, and 5, claim 36);
SEQ ID NO: 8, 9, and 10 (SEQ ID NO: 32, 33, and 34, claim 36); and
SEQ ID NO: 11, DAS, and 12 (SEQ ID NO: 35, DAS, and 36, claim 36).
Engelberts teaches that the bispecific antibody may be combined with other pharmaceutically acceptable adjuvants such as sorbitol (pg 83, paragraph 3) and ethylene vinyl acetate (pg 83, paragraph 5). Regarding claim 2 and 41, Engelberts teaches the anti-CD3 VH domain having 100% sequence identity to SEQ ID NO: 6 (SEQ ID NO: 6), the anti-CD3 VL domain having 100% sequence identity to SEQ ID NO: 7 (SEQ ID NO: 10, claim 14). Engelberts also teaches the anti-CD20 VH having 100% sequence identity to SEQ ID NO: 13 (SEQ ID NO: 27), and the anti-CD20 VL having 100% sequence identity to SEQ ID NO: 14 (SEQ ID NO: 28, claim 30). 
Regarding claim 4, Engelberts teaches that the bispecific antibody is derived from human IgG1 (pg 81, paragraph 2). Regarding claim 5, Engelberts also teaches that either human kappa or lambda light chain constant regions can be used (pg 81, paragraph 2), the latter exemplified by SEQ ID NO: 22 (SEQ ID NO: 29). Regarding claim 6, Engelberts teaches that at least one of the Fc domains of the bispecific antibody has been mutated, such that the ability to mediate effector functions has been reduced or even eliminated (pg 59, paragraph 2). Regarding claim 7, Engelberts teaches that the bispecifc antibody comprises modifications to the Fc region that reduce or eliminate binding to C1q (pg 59, paragraph 6). Regarding claim 8, Engelberts teaches at least one substitution to the anti-CD3 heavy chain comprising T366, L368, K370, D399, F405, Y407, and K409; and at least one substitution to the anti-CD20 heavy chain comprising T366, L368, K370, D399, F405, Y407, and K409, wherein the substitutions do not occur in the same position of both heavy chains (claim 40). Regarding claim 9, Engelberts teaches all the limitations verbatim as those instantly claimed (claim 41). Regarding claim 10, Engelberts teaches that the substitutions L234F and L235E should be made to both heavy chains (claim 43). Regarding claim 11, Engelberts teaches that the substitutions L234F, L235E, and D265A should be made to both heavy chains (claim 42). Regarding claim 12, Engelberts teaches that the substitutions L234F, L235E, and D265A should be made to both heavy chains and the anti-CD2 heavy chain should contain the substitution  F405L and the anti-CD22 heavy chain should contain the substitution K409R (claim 47). Regarding claim 13, Engelberts teaches that the bispecific antibody comprises a first and second heavy chain having 100% sequence identity to SEQ ID NO: 16 (SEQ ID NO: 16). Regarding claim 15, Engelberts teaches a pharmaceutical composition containing the bispecific antibody and a pharmaceutically acceptable carrier (claim 55). Regarding claim 24, Engelberts teaches that the pharmaceutical composition optionally does or does not contain a surfactant (pg 83, paragraph 2). Regarding claim 36, Engelberts teaches administering the bispecific antibody to treat cancer (claim 58 and 63). Regarding claim 38, Engelberts teaches using the bispecific antibody for the treatment of B cell malignancies (claim 59). Regarding claims 14 and 42, Engelberts teaches SEQ ID NO: 19 and 20 as the first and second heavy chain constant regions (SEQ ID NO: 23 and 24). Regarding claim 48, Engelberts teaches administering the bispecific antibody for a time necessary to achieve a desired therapeutic result (pg 26, paragraph 4).
Engelberts does not teach a specific concentration of the bispecific antibody, sorbitol, or acetate nor a specific pH range to be used in a pharmaceutical preparation referred to in the instant claims 1, 15, 19, 21-23, 39, 40, 51, 53, and 54. Regarding claim 32, Engelberts does not mention the stability or shelf-life of the pharmaceutical composition containing the bispecific antibody, however this is an inherent property of the mixture, thus does not patentably distinguish the structure. Applicant is reminded that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Regarding claim 45, Engelberts does not teach a total volume of a unit dosage of the bispecific antibody. Regarding claims 51 and 53, Engelberts does not teach a kit-of-parts comprising a composition containing the bispecific antibody, a diluent, a receptacle for the unit dosage, and directions for dilution/use. Regarding claim 57, Engelberts does not teach a method of preparing a unit dosage comprising preparing a pharmaceutical composition of the bispecific antibody, diluting it with a solution of water, sodium acetate, sorbitol, followed by pH adjustment with sodium hydroxide. Regarding claim 5, Engelberts does not teach the human kappa CL domain of SEQ ID NO: 23.
Presta teaches the human kappa CL domain of human IgG1 represented by SEQ ID NO: 23 (Fig 2, humK, SEQ ID NO: 8) shown below.
  Query Match             100.0%;  Score 553;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60

Qy         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107

Huille teaches a pharmaceutical composition containing: 5-200 mg/mL of bispecific antibody (pg 16, paragraph 163), 1-10% wt/v sorbitol as a cryoprotectant 1 (pg 17, paragraph 178/179), 1-50 mM acetate buffer consisting of acetic acid/sodium acetate (pg 18, paragraph 186-188), wherein the pH of the formula ranges from 6.5-7.5 and is adjusted using hydrochloric acid or sodium hydroxide (pg 19, paragraph 193). Huille teaches that formulations of the bispecific antibody are stable at 2-8C for at least 24 months (pg 22, paragraph 283). Huille teaches a pharmaceutical unit dosage form comprising a total volume of 100-200 mg per vial (pg 22, paragraph 285), wherein the unit dosage form is in a suitable container such as a sealed ampoule, vial, bottle, syringe, or test tube (pg 22, paragraph 288). Huille also teaches that certain embodiments include a kit comprising a formulation of the bispecific antibody, one or more containers of pharmaceutically acceptable excipients, and a set of instructions for their use (pg 23, paragraph 301). Furthermore, Huille teaches that formulations of pharmaceuticals and pharmaceutically-acceptable excipients are common in the art and described in detail in the textbook, Remington's Pharmaceutical Sciences (pg 20, paragraph 204).
It would have been prima facie obvious for one of ordinary skill in the art to combine the teachings of Engelberts, Presta, and Huille to generate a pharmaceutical composition of the bispecific antibody of Engelberts and Presta. One of ordinary skill in the art would have had a reasonable expectation of success because Engelberts disclosed that the bispecific antibody was compatible with sorbitol and acetate, and Huille disclosed that more complex formulations of bispecific antibodies are common in the art. Furthermore, Engelberts disclosed that the bispecific antibody utilized a kappa domain of human IgG1, which was described in detail by Presta. This conclusion of obviousness is set forth in MPEP § 2143, KSR rationale (A): combining prior art elements according to known methods to yield predictable results. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Arriving at an optimal amount of antibody, sorbitol, acetate buffer, pH, and solute concentration is a matter of routine experimentation. See MPEP § 2144.05(II)(A).
Double Patenting
Claims 1, 2, 4-15, 19, 21-24, 32, 36, 38-42, 45, 48, 51, 53, 54, and 57 of this application are patentably indistinct from claims 1, 3-15, 26, 35, 36, 41-43, 46, 47, 56, 58, 59, 72, 74, 75, 80, and 86 of Application No. 17/635258. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. In this case, the claims are patentably indistinct because the claim language and the content of the SEQ ID NO’s of the two applications are identical. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1, 3-15, 26, 35, 36, 41-43, 46, 47, 56, 58, 59, 72, 74, 75, 80, and 86 of application of Application No. 17/635258 be found allowable, claims 1, 2, 4-15, 19, 21-24, 32, 36, 38-42, 45, 48, 51, 53, 54, and 57 of the instant application will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA ANN ESSEX whose telephone number is 571-272-1103. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/L.A.E./
Examiner, Art Unit 1649  
	


/Adam Weidner/Primary Examiner, Art Unit 1649